          Case 2:20-cv-02321-DJH Document 79 Filed 12/08/20 Page 1 of 2




 1   Roopali H. Desai (024295)                     Stephen E. Morrissey (admitted pro hac vice)
     D. Andrew Gaona (028414)                      SUSMAN GODFREY L.L.P.
 2   Kristen Yost (034052)                         1201 Third Avenue, Suite 3800
                                                   Seattle, WA 98101-3000
 3   COPPERSMITH BROCKELMAN PLC                    T: (206) 516-3880
     2800 North Central Avenue, Suite 1900         smorrissey@susmangodfrey.com
 4   Phoenix, AZ 85004
     T: (602) 381-5478                             Stephen Shackelford (admitted pro hac vice)
 5   rdesai@cblawyers.com                          SUSMAN GODFREY L.L.P.
     agaona@cblawyers.com                          1301 Avenue of the Americas, 32nd Floor
 6                                                 New York, NY 10019-6023
     kyost@cblawyers.com                           T: (212) 336-8330
 7                                                 sshackelford@susmangodfrey.com
     Justin A. Nelson (admitted pro hac vice)
 8   SUSMAN GODFREY L.L.P.                         Davida Brook (admitted pro hac vice)
     1000 Louisiana, Suite 5100                    SUSMAN GODFREY L.L.P.
 9   Houston, TX 77002-5096                        1900 Avenue of the Stars, Suite 1400
     T: (713) 651-9366                             Los Angeles, CA 90067
10                                                 T: (310) 789-3100
     jnelson@susmangodfrey.com                     dbrook@susmangodfrey.com
11
     Attorneys for Defendant Arizona Secretary of State Katie Hobbs
12
13                             UNITED STATES DISTRICT COURT
14                                  DISTRICT OF ARIZONA
15   Tyler Bowyer; Michael John Burke; Nancy             No. CV-20-02321-PHX-DJH
     Cottle; Jake Hoffman; Anthony Kern;
16   Christopher M. King; James R. Lamon; Sam
     Moorhead; Robert Montgomery; Loraine                DEFENDANT SECRETARY OF
17   Pellegrino; Greg Safsten; Salvatore Luke            STATE HOBBS’ NOTICE OF
     Scarmardo; Kelli Ward; and Michael Ward,            SUBMISSION OF EXHIBIT OF
18                                                       PRESENTATION USED AT
19                   Plaintiffs,                         DECEMBER 8, 2020 HEARING

20   v.

21   Doug Ducey, in his official capacity as
     Governor of the State of Arizona; and Katie
22   Hobbs, in her official capacity as Arizona
     Secretary of State,
23
                     Defendants.
24
25   Maricopa County Board of Supervisors; and
     Adrian Fontes, in his official capacity as
26   Maricopa County Recorder,
27                   Intervenors.
28

     {00526200.2 }
         Case 2:20-cv-02321-DJH Document 79 Filed 12/08/20 Page 2 of 2




 1                   Secretary Katie Hobbs submits as Exhibit A to this Notice the presentation used at
 2   the hearing on December 8, 2020. With two minor typographical corrections, the attached
 3   Exhibit represents the presentation as shown to the Court.
 4
 5                   Respectfully submitted this 8th day of December, 2020.
 6
 7                                                     SUSMAN GODFREY L.L.P.
 8
                                                       By s/ Justin A. Nelson
 9
                                                             Justin A. Nelson
10                                                           Stephen E. Morrissey
                                                             Stephen Shackelford
11                                                           Davida Brook
12                                                     COPPERSMITH BROCKELMAN PLC
13                                                             Roopali H. Desai
                                                               D. Andrew Gaona
14                                                             Kristen Yost
15
16                                                     Attorneys for Defendant Arizona Secretary of
                                                       State Katie Hobbs
17
18
19
20
21
22
23
24
25
26
27
28

     {00526200.2 }                                       -2-
